  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )       CRIMINAL ACTION NO.
        v.                          )         2:18cr243-MHT
                                    )              (WO)
WILLIAM DCORY MAURICE               )
EASTERLY                            )

                         OPINION AND ORDER

    Before the court is defendant William Dcory Maurice

Easterly’s      motion   to    continue.      For   the    following

reasons, the court finds that jury trial, now set for

September 9, 2019, should be continued pursuant to 18

U.S.C. § 3161(h).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited    by   the   requirements    of    the   Speedy

Trial Act, 18 U.S.C. § 3161.            The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
             public)   of    the   information   or
             indictment, or from the date the
             defendant   has   appeared   before  a
           judicial officer of the court in which
           such charge is pending, whichever date
           last occurs.”

§ 3161(c)(1).      The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”         § 3161(h)(7)(A).         In      granting      such      a

continuance,      the    court   may   consider,           among     other

factors, whether the failure to grant the continuance

“would    be   likely    to ... result      in   a   miscarriage        of

justice,”      § 3161(h)(7)(B)(i),     or     “would   deny        counsel

for the defendant or the attorney for the Government

the      reasonable      time    necessary           for      effective

preparation, taking into account the exercise of due

diligence.”      § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Easterly in a speedy trial.

In the motion, defense counsel requests additional time

to prepare for trial in light of Easterly’s withdrawn

guilty           plea.                      Defense                counsel


                                 2
represents that, up to the point of the change of plea,

he     had     prepared        solely     for     Easterly’s       pending

sentencing, the issues for which differ from those to

be    addressed       at    trial.      Moreover,       defense    counsel

states that, in advance of trial, he will need more

time    to   review        discovery    adequately,      which    includes

recordings        of        intercepted         phone    conversations.

Finally, the government does not oppose a continuance.

For these reasons, a continuance is warranted.



                                        ***

       Accordingly, it is ORDERED as follows:

       (1) Defendant         William     Dcory     Maurice      Easterly’s

motion to continue (doc. no. 420) is granted.

       (2) The    jury      selection     and    trial    for    defendant

Easterly, now set for September 9, 2019, are reset for

November 18, 2019, at 10:00 a.m., in Courtroom 2FMJ of

the    Frank     M.    Johnson    Jr.    United     States      Courthouse

Complex, One Church Street, Montgomery, Alabama.

       DONE, this the 23rd day of August, 2019.

                                        /s/ Myron H. Thompson
                                     UNITED STATES DISTRICT JUDGE
